           Case 1:17-cv-01452-AWI-SAB Document 80 Filed 05/20/20 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   MICHAEL R. WARZEK,                                )   Case No.: 1:17-cv-01452-AWI-SAB (PC)
                                                       )
12                   Plaintiff,                        )
                                                       )   ORDER GRANTING PLAINTIFF’S REQUEST
13            v.                                       )   FOR A COPY OF THE APRIL 14, 2020 FINDINGS
                                                           AND RECOMMENDATIONS
14                                                     )
     O. ONEYEJE, et al.,
                                                       )   (ECF No. 79)
15                   Defendants.                       )
                                                       )
16                                                     )

17            Plaintiff Michael R. Warzek is appearing pro se in this civil rights action pursuant to 42 U.S.C.

18   § 1983.

19            Currently before the Court is Plaintiff’s request for a copy of the Court’s April 14, 2020

20   Findings and Recommendations, filed on May 18, 2020. (ECF No. 79.)

21            Plaintiff is advised that the Clerk of the Court does not ordinarily provide free copies of case

22   documents to parties. The Clerk’s Office charges $0.50 per page for copies of documents. Copies of

23   up to twenty pages may be made by the Clerk’s Office at this court upon written request and

24   prepayment of the copy fees. Checks in the exact amount are to be made payable to “Clerk USDC.”

25   Nonetheless, in this instance, the Court will make a one-time exception and provide Plaintiff a copy of

26   the April 14, 2020 Findings and Recommendations as a one-time exception.
27   ///

28   ///

                                                           1
        Case 1:17-cv-01452-AWI-SAB Document 80 Filed 05/20/20 Page 2 of 2



1             Based on the foregoing, it is HEREBY ORDERED that the Clerk of Court shall provide

2    Plaintiff a copy of the April 14, 2020 Findings and Recommendations (ECF No. 76).

3
4    IT IS SO ORDERED.

5    Dated:     May 19, 2020
6                                                    UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      2
